Citation Nr: 1504696	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder, as secondary to service-connected disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain, prior to March 19, 2009, and to a rating in excess of 20 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 10 percent for left ankle strain, prior to March 19, 2009, and to a rating in excess of 20 percent thereafter.

6.  Entitlement to an evaluation in excess of 10 percent prior to June 30, 2009, to a rating in excess of 20 percent from June 30, 2009 to June 15, 2010, and to a rating in excess of 10 percent from June 16, 2010 forward, for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1981, November 1981 to August 1988, September 1988 to September 1993, and March 1994 to October 1997, with additional Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).

A discussion of the procedural history is warranted to clarify the issues on appeal.

A January 2008 rating decision of the Waco, Texas RO, in pertinent part, denied entitlement to service connection for bilateral pes planus and a bilateral ankle disorder.  Additionally, that decision granted service connection for degenerative joint disease (DJD) of the lumbar spine and assigned a 10 percent rating, effective June 29, 2008.  In March 2008, the Veteran submitted a statement indicating his disagreement with the denial of his claims for service connection for pes planus and a bilateral ankle condition.  See March 2008 Statement in Support of Claim.  A May 2008 statement of the case (SOC) continued to deny service connection for bilateral pes planus and a bilateral ankle disorder.  He perfected his appeal as to these issues by a July 2008 Substantive Appeal (VA Form 9).

In December 2008, the Waco, Texas RO granted service connection for right and left ankle strain, assigning a 10 percent rating for each ankle, effective June 29, 2007, the date the Veteran filed his claim for service connection.  In March 2009, the Veteran submitted a statement indicating his disagreement with the initial ratings assigned his now-service-connected right and left ankle strain.  See March 2008 Statement in Support of Claim.  He additionally initiated a new claim for an increased rating for his service-connected lumbar spine DJD.  Id.  See also 38 C.F.R. § 20.201 (a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  

A September 2010 rating decision of the Houston, Texas RO confirmed and continued the 10 percent rating for his lumbar spine DJD, and also the 10 percent ratings initially assigned his right and left ankle strain.  Additionally, that rating decision declined to reopen the previously denied claim of entitlement to service connection for hypertension and denied entitlement to service connection for strep throat; sleep apnea; degenerative disc disease (DDD) of the cervical spine, as secondary to service-connected lumbar spine DJD; left arm numbness, as secondary to the claimed cervical spine DDD; radiculopathy of the bilateral lower extremities, as secondary to service-connected lumbar spine DJD; and gastroesophageal reflux disease (GERD).  In a December 2010 statement, the Veteran disagreed with the denial of these claims.  See December 2010 Statement in Support of Claim.  

In a March 2013 statement, the Veteran indicated that he no longer wished to pursue the claims of entitlement to service connection for strep throat, GERD, radiculopathy of the bilateral lower extremities, and left arm numbness.  Thus, as he did not perfect an appeal with regard to those issues, they are not in appellate status and are not before the Board.  See 38 C.F.R. §§ 20.201, 20.202.

A March 2013 rating decision of the Houston, Texas RO, in pertinent part, denied entitlement to service connection for a left knee disorder, as secondary to service-connected lumbar spine DJD; headaches, as secondary to service-connected lumbar spine DJD, and tinnitus.  In April 2013, the Veteran submitted a statement indicating his disagreement with the denial of these service-connection claims.  See April 2013 Notice of Disagreement.  A January 2014 statement of the case (SOC) continued to deny service connection for headaches, tinnitus, and a left knee disorder.  Subsequently, in February 2014, the Veteran perfected his appeal as to the issues of entitlement to service connection for tinnitus and a left knee disorder.  See February 2014 VA Form 9.  However, because he did not file a substantive appeal as to the denial of service connection for headaches, that issue is not before the Board.  See 38 C.F.R. § 20.202.

In a November 2013 rating decision, the Houston, Texas RO granted increased 20 percent ratings for the Veteran's service-connected left and right ankle strain, effective March 19, 2009, the date of the Veteran's notice of disagreement (NOD) with the initial evaluations assigned.  However, because this does not represent a full grant of the benefits sought on appeal, the Veteran's claims for higher ratings for his right and left ankle strain remain pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

A February 2014 rating decision of the Houston, Texas RO granted an increased 20 percent rating for the Veteran's lumbar spine DJD, effective from June 30, 2009 to June 15, 2010.  From June 16, 2010 forward, the RO assigned a rating of 10 percent.  See February 2014 Rating Decision.  In a simultaneously issued SOC, the RO denied entitlement to a rating in excess of 10 percent prior to June 30, 2009, in excess of 20 percent from June 30, 2009 to June 15, 2010, and in excess of 10 percent from June 16, 2010 forward, for the lumbar spine DJD.  See February 2014 SOC.  That SOC additionally denied entitlement to service connection for sleep apnea and cervical spine DDD, and declined to reopen the previously denied claim of entitlement to service connection for hypertension.  Id.  

Subsequently, in March 2014, the Veteran perfected his appeal as to the issue of an increased rating for his lumbar spine DJD.  See March 2014 VA Form 9.  He did not, however, file a substantive appeal as to the sleep apnea, cervical spine DDD, and hypertension claims.  Therefore, those issues are not before the Board.  See 38 C.F.R. § 20.202.

Accordingly, the issues presently before the Board have been characterized as reflected on the title page.  

In each of his aforementioned substantive appeals, the Veteran requested a hearing before the Board.  See July 2008 VA Form 9 (requesting a hearing at a local VA office before a member of the Board (Travel Board hearing)); February 2014 VA Form 9 (requesting a Board hearing via live videoconference (video hearing)); March 2014 VA Form 9 (requesting a video hearing).  However, in August 2014, the Veteran withdrew his request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to higher ratings for lumbar spine DJD and right and left ankle strain, as well as the issue of entitlement to service connection for a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during active service.

2.  The Veteran's bilateral pes planus, which existed prior to his period of active duty service, increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).

2.  The criteria for service-connected aggravation of bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the claims for service connection for tinnitus and pes planus, any procedural deficiency is not prejudicial to the Veteran. 


II. Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).


A.  Tinnitus

The Veteran maintains that suffers from tinnitus, which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed tinnitus as a result of his in-service exposure to traumatic noise during his 20 years of active service.  See, e.g., December 2010 Statement in Support of Claim; April 2013 Notice of Disagreement; February 2014 VA Form 9 (reporting that his tinnitus began during his active service following exposure to machine gun noise).

His service personnel records reflect that he had a number of different primary specialties throughout his career, one of which was as a machine gunner for a period of five years and four months.  See DD Form 214 (for the period from September 1988 to September 1993).  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

A June 2011 VA audiological examination report reflects a diagnosis of tinnitus, based on the Veteran's subjective reports.  The examiner additionally diagnosed mild bilateral sensorineural hearing loss of post-service onset.  As to the tinnitus, the VA audiologist opined that, given the fact that the service treatment records are silent for complaints of or treatment for any ear pathology, and considering the Veteran's normal hearing on separation and the absence of a significant threshold shift during active service, the Veteran's auditory symptomatology is less likely than not related to active service.  However, in his February 2014 substantive appeal, the Veteran reported that his tinnitus began during his active service and continued to the present.  See also April 2013 Notice of Disagreement (reporting noise exposure to machine gun fire during active service); December 2010 Statement in Support of Claim (claiming service connection for tinnitus related to in-service noise exposure).

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the June 2011 VA audiologist's opinion regarding the etiology of the Veteran's tinnitus.  In this regard, the opinion failed to account for the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Furthermore, while the June 2011 examiner opined that the Veteran's tinnitus was not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms.  See id.  Additionally, the VA examiner's opinion was based primarily on a lack of evidence of complaints of or treatment for auditory symptoms in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  However, the absence of evidence of an auditory pathology in the service treatment records does not preclude service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, the June 2011 VA medical opinion forms an inadequate basis upon which to base a denial of entitlement to service connection.

Further, the Veteran has reported, as he is competent to do, that he first experienced tinnitus while in active service and that he has continued to experience it since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current tinnitus, and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

In view of the foregoing, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's tinnitus.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for tinnitus.

B.  Pes Planus

The Veteran also asserts that he is entitled to service connection for his pre-existing pes planus on the basis of aggravation.  In statements submitted throughout the pendency of the claim, the Veteran has asserted a steady and chronic worsening of the manifestations of his bilateral pes planus throughout his 20 years of active service, and continuing since his separation.  See, e.g., January 2013 Statement in Support of Claim.  

Here, the evidence establishes that bilateral pes planus pre-existed the Veteran's military service.  Specifically, on his March 1977 entrance examination, the examiner noted asymptomatic "2nd degree" pes planus.  

Accordingly, because bilateral pes planus was noted at the time of the Veteran's entry onto active duty, he is not presumed to be in sound condition.  See 38 U.S.C.A. § 1111.  Thus, the relevant inquiry is whether his condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).


Here, the evidence of record reflects an increase in severity of the Veteran's pre-existing bilateral pes planus during his active service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In this regard, his service treatment records reflect repeated complaints of and treatment for bilateral foot symptoms.  See, e.g., January 1980 Treatment Note (reflecting that the Veteran complained of foot pain, and noting that he was "very flat footed" and that he has had previous sprains of his feet); December 1985 Treatment Report (noting complaints of foot pain).  A May 1982 orthopedic consultation report reflects that the Veteran's flat feet cause "problems running" and requests that the Veteran be fitted for orthopedic arch supports.  On separation in July 1993, the Veteran reported significant bilateral foot pain.  See July 1993 Report of Medical History.  The separation examiner noted the "absence of plantar arches, both feet."  See July 1993 Report of Medical Examination.  Accordingly, the service treatment records reflect a progression of his bilateral pes planus from asymptomatic moderate ("2nd degree") pes planus on entry into active service in March 1977 to pes planus on separation in July 1993 characterized by an "absence of plantar arches" and chronic, severe pain. 

Because his service treatment records (STRs) establish an increase in severity of his pre-existing bilateral pes planus, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service.  See 38 C.F.R. § 3.306(b).

The November 2008 VA foot examination does not constitute clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(a), (b); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable").  See also Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Rather, the examiner provided insufficient rationale for the conclusion that "[i]t is less likely than not the current findings of pes planus was aggravated by military service," stating only that the "service medical record shows no evidence of aggravation of his pes planus beyond the normal progression during service."  This bare statement, in the absence of any supporting rationale or citation to the evidence of record, does not constitute probative medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from its reasoning).  Importantly, the examiner failed to address any of the Veteran's documented in-service complaints of and treatment for his bilateral foot pathology.  Thus, because the November 2008 VA examiner's opinion does not carry any probative weight, it is insufficient to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As there is no clear and unmistakable evidence of record to rebut the presumption of aggravation, service connection for bilateral pes planus, based upon aggravation in service, is warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral pes planus, based upon aggravation in service, is granted.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


Regarding his claim of entitlement to service connection for a left knee disorders secondary to service connected disability, a new VA examination is required to address the likelihood that the Veteran's currently diagnosed left knee disorder is caused or aggravated by his service-connected disabilities.  See December 2010 Statement in Support of Claim (asserting that his left knee disorder is secondary to an altered gait resulting from service-connected disorder).  In this regard, the Board finds that the June 2011 VA examination did not adequately address the issue of aggravation, as required by the Court of Appeals for Veterans' Claims (Court).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b).

In the June 2011 VA examination, the examiner simply opined that the Veteran's left knee disorder was less likely than not caused by or a result of his service-connected lumbar spine DJD.  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  Thus, the Board finds that the June 2011 examination report is not adequate for the purpose of making a decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, a new examination is warranted to address the likelihood that the Veteran's current left knee pathology is caused or aggravated by his service-connected disorders (i.e. lumbar spine DJD, left and right ankle strain, and bilateral pes planus), and to specifically address the effect on his left knee condition of any altered gait associated with these service-connected disorders.  See, e.g., October 2009 VA Low Back and Ankle Examination Reports (reflecting an antalgic gait); January 2010 VA Physical Therapy Note (noting that his gait pattern, which results from his low back disorder, results in increased stance time on his left lower extremity); June 2011 VA Examination Report (reflecting an antalgic gait associated with his low back disability).


As concerning his claim of entitlement to an evaluation in excess of 10 percent prior to June 30, 2009, to a rating in excess of 20 percent from June 30, 2009 to June 15, 2010, and to a rating in excess of 10 percent from June 16, 2010 forward, for degenerative joint disease of the lumbar spine, the Board notes that the Veteran was last provided a VA examination addressing his service-connected low back disorder in June 2011, so more than three years ago.  Furthermore, the Veteran asserted that the examiner at the June 2011 VA examination did not use a goniometer to measure the ranges of motion of his lumbar spine, and that the examination was therefore inadequate.  See October 2011 Statement in Support of Claim (noting his complaints regarding the June 2011 examination).  In this regard, the Board notes that there is no indication in the June 2011 examination report that the range of motion measurements were obtained using a goniometer, as required by regulation. See 38 C.F.R. § 4.46 (2014).  Additionally, recent VA treatment records dated since that last examination reflect an increase in his lumbar spine symptomatology.  See, e.g., September 2013 Primary Care Physician Note (noting the Veteran's complaints of increasing back pain); December 2012 Administrative Note (reflecting complaints of back pain that is not helped by medication).

Accordingly, given the Veteran's assertions regarding the June 2011 VA examination, considering the length of time since he was last examined, and in light of the suggestion of worsening low back symptoms, the Board finds that the Veteran should be afforded a new examination to determine the present severity of his lumbar spine disability.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

With regard to his claims for initial evaluations in excess of 10 percent for right and left ankle strain prior to March 19, 2009, and to a rating in excess of 20 percent thereafter, as discussed in the introduction, the RO granted service connection and assigned initial 10 percent ratings for left and right ankle strain in the December 2008 rating decision.  In March 2009, within one year of issuance of that rating decision, the Veteran submitted a statement which expressed disagreement with the ratings assigned.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  In a subsequent November 2013 rating decision, the RO granted increased 20 percent ratings for the Veteran's service-connected left and right ankle strain, effective March 19, 2009, the date of the Veteran's disagreement with the initial evaluations assigned.  No further action was taken concerning these claims.

For the period from March 19, 2009, forward, the RO considered the award to be a full grant of the benefit sought on appeal because the maximum schedular rating had been awarded under Diagnostic Code 5271 for limited motion of the ankle.  See 38 C.F.R. § 4.71a (2014).  However, the Veteran never withdrew his NOD and there are potentially alternate avenues for achieving higher ratings beyond the Rating Schedule.  See, e.g., 38 C.F.R. § 3.321(b) (2014) (describing extraschedular ratings).  See also A.B., 6 Vet. App. at 39.

Furthermore, for the period prior to March 19, 2009, the Veteran's claim for an initial rating in excess of 10 percent remained pending, as the Veteran disagreed with the rating assigned from the effective date of service connection.  See Grantham, 114 F.3d at 1158-59.


An SOC is required when a claimant protests a determination.  See 38 C.F.R. §§ 19.26, 19.29, 19.30 (2014).  To date, no SOC has been furnished pertaining to the ratings assigned the right and left ankle strain.  Therefore, the issuance of a SOC is required.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claims for initial ratings in excess of 10 percent for right and left ankle strain prior to March 19, 2009, and to ratings in excess of 20 percent since, must be remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The RO/AMC should also obtain any outstanding VA treatment records and any private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for tinnitus and bilateral pes planus.
 
2.  Ask the Veteran to identify all recent sources of medical treatment or evaluation he has received for his claimed left knee, low back, and bilateral ankle disorders, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Obtain any recent outstanding VA treatment records dated since November 2013 and associate them with the electronic claims file.  

4.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination of his left knee.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current left knee disorders found to be present. 

As to each identified condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected low back, ankle, or foot disorders (lumbar spine DJD, right and left ankle strain, and bilateral pes planus), to include any altered gait associated therewith.  

In rendering this opinion, the examiner should acknowledge and address the January 2010 VA Physical Therapy Note, which reflects that his low back disorder causes a gait pattern that results in increased stance time on his left lower extremity, as well as VA Compensation & Pension Examination Reports from October 2009 and June 2011 reflecting an antalgic gait.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected lumbar spine DJD.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests and studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

6.  Issue a statement of the case to the Veteran addressing the matters of entitlement to for initial ratings in excess of 10 percent for right and left ankle strain prior to March 19, 2009, and to ratings in excess of 20 percent since.  The Veteran must be advised of the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

7.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record. If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


